Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 10, 2022

                                       No. 04-21-00094-CV

                                    CITY OF EAGLE PASS,
                                          Appellant

                                                 v.

            Isabel Velasquez PEREZ, individually and a/n/f of Vanessa Velasquez, minor,
                                            Appellee

                   From the 293rd Judicial District Court, Maverick County, Texas
                                Trial Court No. 18-01-35130-MCV
                             Honorable Maribel Flores, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

      On March 23, 2022, appellee filed a “Motion to Issue Mandate, or in the Alternative,
Renewed Motion to Lift Stay.” On April 4, 2022, appellant filed a response. Appellee’s Motion
is DENIED.


           It is so ORDERED on May 10, 2022.

                                                                       PER CURIAM




           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court